FL
\           OFFICE   OF THE AlTORNEY        GENERAL        OF TEXAS

;                                  AUSTIN




     Eonorsblo  Tom F.   CofomaS
     county Attorney




     read6 ln part as

                                                     01 Diatrlot at
                                                     election to do-
                                            rotara      dsaire   to
                                        0 of aonatrwting a
                                        la00 rooaa and rep&r-
                                 ldlnga, 88 wall aa foe buy-
                                 y egulpnent for the new
                                 ion prsaanted is whether
                             on oan be held to ~OOUB bond8
                             ct%on,   repairing        and equipment
                            oh001 builiilnga WIthirr the limita
           of the Eudaon Indeperrdent sahool Diatrict.~      Will
           it bo r~~cearary to vota ona bond iasw for tile
           oonatruotion of tha propored now buildlq     and
           aaothar bond iaaua   to be used for the repairing
           of the arioting  bulldingat
              lAr tic &8704 ghma the dirtrlot     trurtesa
           power to lavy a tu to prorldo for the intereat
           a ndlinktng fund fo rbonds laaued fo r1 tha pur-
           ohaao, o0natruotion, re*ir  o r lqulpmnt     rar
Eoaorablo     Taa 1. CO~~QIWL,
                            pago #2




     publla  fru‘&aool     building8 within the lldta
     of auoh diatrlot.~     Artlola W86 provider that
     the petltioa   muat 0ontaIa tha purpose ror mhIoh
     the prooaods   of the bonda mart be uaod. There
     la no provlalon l&nat       aalng the proaeeda oi
     the bond, for more thaa one lmful purpoae~ nor
     la wthorl~y    gworided for ao doing.
            la my apInIon Uaat it la to the best lnt-
            .I$
      meat of the distrlot to vote oae bond issue to
      be wad for both purposea named above.”


          Artlolo 27S4, Revised CIvIl Statutes of Texas, author-
Isea the lavylng ot taxer by oommonand independent rahool
dIat.rIota Sor osrtain purpomea, among whlob are the lollorlng:

           ‘2. In oommonaohool and Independent dlirtrlcta,
      tor the purohara, oonatruotlon,     repair or quip-
      mont OS jnabUo free sohool buildings      within the
      lImIta of auah dlstriota     and the purchrao of the
      neorasary    alter tharetor,Ttu     not to exowd
      flfty csnta on the one hundred dollar8 v&luatIoa,
      auoh t&x to be for the pIJment of the ourrent int-
      sreat on and provide a ainking     fund auffioient   to
      pay tha prlnolpal of bonds rhloh aaid distciota
      are empowered to issue for auoh our~aea.n          (Em-
      phaais    supplied)

            Article   2786 provider   In part aa followor

         Vhenever the propoaitlon     to iasw bonds is
      to be votrd on Lrrmy common or independent school
      dlatrlot  harounder, the petition     aleotlon order
      and notico 0r eleotlon  muat dlatLtly       specify
      the amount of the bandO, the rate of IntWeat,
      thrir Mturlty dates, and the purpose r0r uhlch
      the bonda are to be usad, 0 + l !I
Hononbla   Tom t.   Colaman, ~0   #8




         There au8 bo no doubt that bonda MJ be issued for
the oonatruetlm    .of sohool building8   or ror the ru?aLr of
eohool building8    60 for the equipmeat ot suoh bulldingo.
Thbrefora, a echo01 dirtriot    could tote an iaaw      of bonda
Par ona purpose and alao vote another iaeuo of bonds for one
of tha other purposeaA But doea this ENNUI      that one iraua
covering more than cno purpoao QUAnot be votsdt AI do not
think ao* It would ba a vain and pointlear        requiait+  to ro-
quiz%3 lo p a r abond
                    to iaauoa aad alrotlona,   for o;?ly additional
lnaonv#nlenae   and expenar would result.

         CertxLnfJIthe Legislature knew that when new school
buildinga WCI eonrtnsotad, most of them raquirb     tha purehaao
of IleT equiplufmt.  Surely thr &gIalatxre    did not oontmaplate
tha holding 0r oeparata elections aad the voting 0r aoparrt*
bond  iaawa.    #s think it clsar that ono bond issue may bo
voted aovsring   tha varloua gurpoaes.    This viw is aonaIatent
rith the estab$iahed preotips oi th.ta department In approving
aohool bonds.

         You are, therefore, advlaed th6t  one iasua of bonda
my b8 voted In an independent aehool dlstrlot     *ror the ocm-
atntctlon,  repair, and equipment 0r public rres school build-
ingo” within the limit8 or auoh dlatriat.